UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year endedDecember 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission file number: 333-104670 STRATA OIL & GAS INC. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 918 16th Avenue NW, Suite 408, Calgary, Alberta, Canada, T2M 0K3 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Fully Paid and Non-Assessable Common Shares, Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: The registrant has one class of Common Stock with 69,412,043 shares outstanding at December 31, 2011 and 69,412,043, shares outstanding as of May 12, 2012.No preferred shares issued and outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes [] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [ ] 1 Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [ X ] International Financial Reporting Standards as issued by the International Accounting Standards Board [] Other [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [] Item 18 [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] 2 STRATA OIL & GAS INC. FORM 20-F ANNUAL REPORT 2011 TABLE OF CONTENTS Oil and Gas Glossary Introduction Part I Item 1. Identity of Directors, Senior Management and Advisors 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 14 Item 4A. Unresolved Staff Comments 30 Item 5. Operating and Financial Review and Prospects 30 Item 6. Directors, Senior Management and Employees 37 Item 7. Major Shareholders and Related Party Transactions 40 Item 8. Financial Information 41 Item 9. The Offer and Listing 42 Item 10. Additional Information 43 Item 11. Quantitative and Qualitative Disclosures About Market Risk 49 Item 12. Description of Other Securities Other Than Equity Securities 49 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 50 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 50 Item 15. Controls and Procedures 50 Item 16. Reserved A Audit Committee Financial Expert 51 B Code of Ethics 51 C Principle Accountant Fees and Services 52 D Exemptions from the Listing Standards for Audit Committees 52 E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 52 F Change in Registrants Certifying Accountant 52 G Corporate Governance 53 Part III Item 17. Financial Statements 53 Item 18. Financial Statements 53 Item 19. Exhibits 77 Financial Statements Signature Page Certifications 3 OIL AND GAS GLOSSARY Term Definition Basin A depressed area where sediments have accumulated during geologic time and considered to be prospective for oil and gas deposits. Bitumen Heavy, viscous crude oil Bluesky Formation The Bluesky is fine to medium grained, usually glauconitic, partly calcareous or sideritic, salt and pepper sandstone with fair porosity. Chert granules and pebbles occur near the top, with thin shale interbedded throughout. The thickness is 0-46 meters in the Peace River plains subsurface. It thins to the south and southeast CHOPS Cold Heavy Oil Production with Sand Carboniferous The period of geological time between 360 and 286 million years ago.A series of stratified rocks and associated volcanic rocks which occur above the Devonian or Old Sandstone and below the Permian or Triassic systems belonging to the Carboniferous period. Cretaceous Period A period 144 to 65 million years ago Debolt Formation Lies above the Elkton Formation and ranges from mid- to upper Visean in age (345.3 to 326.4 million years ago) Development The phase in which a proven oil or gas field is brought into production by drilling production (development) wells. Drilling The using of a rig and crew for the drilling, suspension, production testing, capping, plugging and abandoning, deepening, plugging back, sidetracking, re-drilling or reconditioning of a well. Drilling logs Recorded observations made of rock chips cut from the formation by the drill bit, and brought to the surface with the mud, as well as rate of penetration of the drill bit through rock formations. Used by geologists to obtain formation data. Exploration The phase of operations which covers the search for oil or gas by carrying out detailed geological and geophysical surveys followed up where appropriate by exploratory drilling. Compare to "Development" phase. Jurassic Period Between 206 and 144 million years ago Mineral Lease A legal instrument executed by a mineral owner granting exclusive right to another to explore, drill, and produce oil and gas from a piece of land Oil Sands Sand, clay and rock material containing bitumen Porosity The ratio of the volume of void spaces in a rock or sediment to the total volume of the rock or sediment. Reserves Generally the amount of oil or gas in a particular reservoir that is available for production. Reservoir The underground rock formation where oil and gas has accumulated. It consists of a porous rock to hold the oil or gas, and a cap rock that prevents its escape 4 INTRODUCTION Strata Oil & Gas Inc. was incorporated under the laws of the State of Nevada on November 18, 1998 and commenced operations in January 1999. We completed our initial public offering in February 2000.In January, 2003, the Company filed a proposal to effect a continuation of the corporate jurisdiction from the State of Nevada to Canada on Form S-4 with the United States Securities and Exchange Commission (SEC).The Form S-4 was declared effective on or about July 7, 2004 and submitted to the shareholders of the Company.The special meeting of stockholders to vote on the adoption of the plan of conversion was held on August 17, 2004 and a majority of the shareholders approved the plan of conversion.Accordingly, the Company changed its name to "Stratabase Inc.," and continued to operate under the Canada Business Corporations Act. On June 29, 2005 atthe Annual General and Special Meeting of shareholders, a majority of the shareholders of the Company approved the sale of all of the rights to the Company’s software assets.At the same meeting, a majority of the Company’s shareholders also approved the change in business of the Company from software development to oil and gas exploration.Our headquarters are located at 918 16th Avenue NW, Suite 408, Calgary, Alberta, Canada, T2M 0K3.The telephone number is (403) 237-5443.The Company’s web address is strataoil.com. On May 9, 2006, at a Special Meeting of the Company’s stockholders, a majority of the Company’s stockholders approved a 2:1 forward stock split.The record and payment dates of the forward split were May 10 and May 11, 2006 respectively.In addition, on July 13, 2007, at a Special Meeting of the Company’s stockholders, a majority of the Company’s stockholders approved a 2:1 forward stock split.The record and payment dates of the forward split were October 8 and October 9, 2007 respectively.All references to share and per share amounts have been restated in this 20-F to reflect these splits. In this Annual Report, the “Company”, “Strata Oil & Gas Inc.”, “Strata”, "we", "our", and "us", refer to Strata Oil & Gas Inc. (unless the context otherwise requires).Summary discussions of documents referred to in this Annual Report may not be complete, and we refer you to the actual documents for more complete information. BUSINESS OF STRATA OIL & GAS INC. The Company operates in the oil and gas industry with a focus on Canada’s carbonate-hosted bitumen deposits.The Company currently has interests in a total of 18 oil sands leases located in Northern Alberta, Canada. FINANCIAL AND OTHER INFORMATION In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States Dollars (“USD$” or “$”). FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F contains forward-looking information. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management of Strata Oil & Gas Inc. (hereinafter referred to as the “Company,” “Strata” or “we”) and other matters. Forward-looking information may be included in this Annual Report on Form 20-F or may be incorporated by reference from other documents filed with the Securities and Exchange Commission (the “SEC”) by the Company. One can find many of these statements by looking for words including, for example, “believes,” “expects,” “anticipates,” “estimates” or similar expressions in this Annual Report on Form 20-F or in documents incorporated by reference in this Annual Report on Form 20-F. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events. The Company has based the forward-looking statements relating to the Company’s operations on management’s current expectations, estimates and projections about the Company and the industry in which it operates. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In particular, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate. Accordingly, the Company’s actual results may differ materially from those contemplated by these forward-looking statements. Any differences could result from a variety of factors, including, but not limited to general economic and business conditions, competition, and other factors. 5 PART I Item 1. Identity of Directors, Senior Management and Advisors Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A. Selected Financial Data The following sets forth selected financial information of Strata prepared in accordance with accounting principles generally accepted in the United States for the fiscal years ended December 31, 2011, 2010, 2009, 2008 and 2007. The selected financial information and operating information may not be indicative of Strata’s future performance and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The selected financial data as at and for these periods have been extracted from, and are qualified by reference to the audited consolidated financial statements included herein at Item 18. SELECTED OPERATIONS DATA (in U.S. dollars) Strata Oil & Gas Inc. Years Ended December 31, Revenue $
